DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection necessitated by the present amendment.

Claim Rejections - 35 USC § 112
In view of the present amendment, the outstanding 35 USC § 112 rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 7, 8, 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20060133586 (Kasai et al.) in view of US Patent Application Publication No. 20050187437 (Matsugu et al).
	Regarding claim 1, Kasai et al. discloses: “an information processing system (FIG. 1; [0088]: “An information notification system related to the present invention controls information notification timing as well as a method of presenting it in consideration of two user's internal states, that is, information recognition by a user and discontinuancy of the on-going user task due to provision of information on executing information notification”; FIG. 1: 100; [0094]: “An information notifying system related to the present embodiment comprises an information notifying apparatus 100”), comprising: control circuitry (FIG. 1: 120; [0095]: “a notification controlling portion 120”) configured to control presentation (FIG. 1: 130; [0095]: “a user interface portion 130”) of a message to a user (FIG. 1: 126, 134; [0097]: “a notification information display controlling portion 134 connected to a notification executing portion 126”). 
	However, Kasai et al. does not clearly disclose the remaining limitations of the claim.  To that end, Matsugu et al. discloses: “when the user determined, based on at least one of biological information of the user (FIG. 1: 10, 12, 13; FIG. 2: S201; [0031]: “acquiring sensing data (image, speech, and biological information data) from the image sensing unit 10, speech sensing unit 12, and biological information sensing unit 13 is executed (step S201)”) or a facial expression of the user (FIG. 1: 15, 20; FIG. 2: S202, S203; [0031]: “The image recognition unit 15 executes image recognition processes such as person detection, individual recognition, facial expression recognition, action recognition, and the like (step S202)”; “The physical/mental condition detection unit 20 executes a first estimation process of physical/mental conditions on the basis of the image recognition result of the image recognition unit 15 (step S203)”), to be in a situation where the message can be accepted” (FIG. 1: 15, 20; FIG. 2: S206; [0031]:; “The information presentation content is determined (including a change in presentation content, and start and stop of information presentation) on the basis of the type (condition class) of the physical/mental condition and its degree (condition level) obtained by this second estimation (step S205), thus generating an information presentation control signal (step S206)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kasai et al. with the invention of Matsugu et al. in order to provide an indication when a message/presentation can be accepted (e.g., see Matsugu et al. @ [0031]).
	Regarding claim 7, Kasai et al. disclose: “the control circuitry is further configured to control the presentation of the message that is perceptible by the user” ([0163]: “display on the information display terminal.  It represents, for example, media types such as visual media such as texts, animation and moving pictures etc., audio media and vibration media etc”).
	With respect to claim 8, Kasai et al. discloses: “the control circuitry is further configured to present the message by means of at least one of an image or a sound” ([0091]: “As a form of presenting information to users, any form of texts, image and video etc. is considered”).
	With respect to claim 14, Kasai et al. discloses: “the control circuitry is further configured to detect, based on sensing data related to the user, a reaction of the user to the presented message, and update the situation of the user where a message is acceptable by learning a relation between a result of the detection and a situation of the user” ([0127]: “Subject to information display (Step S222), the feedback information collecting portion 132 collects interaction information fed back from the user who received information (Step S224) to input it to the information notifying state history accumulating portion 116 as feedback information (Step S226)”).
	Regarding claim 15, Kasai et al. discloses: “the control circuitry is further configured to control the presentation, to the user, of a message provided from an external agent system” ([0141]: “The notification information receiving portion 122 receives information from a variety of information sources”; [0142]: “As information sources, E-mails, electronic news, E-mail newsletters, paging distribution systems, text broadcasting on the radio, WWW contents and instant messages (IM) are included”).
	With respect to claim 16, Kasai et al. discloses: “an information processing method, comprising: controlling (FIG. 1: 120; [0095]: “a notification controlling portion 120”; FIG. 2: S208; [0123]: “a service provider or information receiving user himself/herself notifies to an information receiving user, is inputted, as needed, to the notification information receiving portion 122 (Step S208)”; FIG. 2: S210; [0124]: “notification information contents to be notified being present (Step S210)”) by control circuitry, presentation of (FIG. 1: 130; [0095]: “a user interface portion 130”) a message to a user” (FIG. 1: 126, 134; [0097]: “a notification information display controlling portion 134 connected to a notification executing portion 126”).
	In addition, Matsugu et al. discloses: “when the user is determined, based on at least one of biological information of the user (FIG. 1: 10, 12, 13; FIG. 2: S201; [0031]: “acquiring sensing data (image, speech, and biological information data) from the image sensing unit 10, speech sensing unit 12, and biological information sensing unit 13 is executed (step S201)”) or a facial expression of the user (FIG. 1: 15, 20; FIG. 2: S202, S203; [0031]: “The image recognition unit 15 executes image recognition processes such as person detection, individual recognition, facial expression recognition, action recognition, and the like (step S202)”; “The physical/mental condition detection unit 20 executes a first estimation process of physical/mental conditions on the basis of the image recognition result of the image recognition unit 15 (step S203)”), to be in a situation where the message can be accepted” (FIG. 1: 15, 20; FIG. 2: S206; [0031]:; “The information presentation content is determined (including a change in presentation content, and start and stop of information presentation) on the basis of the type (condition class) of the physical/mental condition and its degree (condition level) obtained by this second estimation (step S205), thus generating an information presentation control signal (step S206)”).
	Claim 18 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Kasai et al. and Matsugu et al. Thus, those limitations of claim 18 that are recited in claim 1 are also disclosed by the combination of Kasai et al. and Matsugu et al. 
	In addition, with respect to claim 18, Matsugu et al. further discloses: “the control circuitry is further configured to determine whether or not the user is in the situation where the message can be accepted (FIG. 1: 15, 20; FIG. 2: S206; [0031]:; “The information presentation content is determined (including a change in presentation content, and start and stop of information presentation) on the basis of the type (condition class) of the physical/mental condition and its degree (condition level) obtained by this second estimation (step S205), thus generating an information presentation control signal (step S206)”), based on at least one of heart rate information of the user, body temperature information of the user, or respiration information of the user” ([0028]: “ the physical/mental conditions are estimated and categorized by integrating a plurality of pieces of processing information (e.g., the heart rate, facial expression, speech, and the like) from a plurality of other sensing units”).
	Claim 19 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by the combination of Kasai et al. and Matsugu et al. Thus, those limitations of claim 19 that are recited in claim 1 are also disclosed by the combination of Kasai et al. and Matsugu et al. 
	In addition, regarding claim 19, Matsugu et al. further discloses: “the control circuitry is further configured to determine whether or not the user is in the situation where the message can be accepted (FIG. 1: 15, 20; FIG. 2: S206; [0031]:; “The information presentation content is determined (including a change in presentation content, and start and stop of information presentation) on the basis of the type (condition class) of the physical/mental condition and its degree (condition level) obtained by this second estimation (step S205), thus generating an information presentation control signal (step S206)”) based on only the facial expression of the user” ([0028]: “ the physical/mental conditions are estimated and categorized by integrating a plurality of pieces of processing information (e.g., the heart rate, facial expression, speech, and the like) from a plurality of other sensing units”).

Claims 3-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. in view of Matsugu et al. and US Patent Application Publication No. 20170330495 (Doi et al).
	Claim 3-6 are ultimately dependent upon claim 1.  As discussed above claim 1 is disclosed by the combination of Kasai et al. and Matsugu et al.  Thus, those limitations of claims 3-6 that are recited in claim 1 are also disclosed by the combination of Kasai et al. and Matsugu et al.  
	However, the combination of Kasai et al. and Matsugu et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 3, Doi et al. discloses: “the system further includes a projector (FIG. 2: 112), and when there is a projection place satisfying a given condition around the user, the control circuitry (FIG. 2: 108) is further configured to control the projector to project the message onto the projection place” ([0187]: “The output device 146 is an example of the projection unit 112 of the information processing apparatus 100 and performs an output to an apparatus, for example, a projector apparatus, a liquid crystal display (LCD) apparatus, an organic light emitting diode (OLED) apparatus, or a lamp”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kasai et al. and Matsugu et al. with the invention of Doi et al. in order to provide an  information processing apparatus/system with a projection device (e.g., see Doi et al. @ [0187]).
 	With respect to claim 4, Doi et al. discloses: “the control circuitry is further configured to determine, based on sensing data around the user ([0058]: “The projection unit 112 projects an image on the basis of an instruction of the control unit 108”; [0092]: “The user information acquisition unit 114 acquires information regarding a user in the periphery of the information processing apparatus 100-2 (hereinafter also referred to as user information).  Specifically, the user information includes information indicating the position of the user (hereinafter also referred to as user position information).  The user information acquisition unit 114 acquires the user position information”), the projection place satisfying the given condition” ([0058]: “Specifically, the projection unit 112 projects an image designated from the control unit 108 to a projection region decided by the control unit 108”).
	Regarding claim 5, Doi et al. discloses: “when there is a projection place visually recognizable by the user ([0092]: “The user information acquisition unit 114 acquires information regarding a user in the periphery of the information processing apparatus 100-2 (hereinafter also referred to as user information).  Specifically, the user information includes information indicating the position of the user (hereinafter also referred to as user position information).  The user information acquisition unit 114 acquires the user position information”), the control circuitry is further configured to control the projector to project the message onto the projection place” ([0058]: “The projection unit 112 is, for example, a projector that is able to change a projection direction, a projection range, and the like and adjusts a projection direction or the like so that an image is projected to a projection region instructed by the control unit 108”).
	With respect to claim 6, Doi et al. discloses: “the control circuitry is further configured to perform line-of-sight analysis on the user, based on sensing data related to the user ([0092]: “The user information acquisition unit 114 acquires information regarding a user in the periphery of the information processing apparatus 100-2 (hereinafter also referred to as user information).  Specifically, the user information includes information indicating the position of the user (hereinafter also referred to as user position information).  The user information acquisition unit 114 acquires the user position information”), and determine the projection place visually recognizable by the user” ([0058]: “The projection unit 112 is, for example, a projector that is able to change a projection direction, a projection range, and the like and adjusts a projection direction or the like so that an image is projected to a projection region instructed by the control unit 108”).
	With respect to claim 20, Doi et al. discloses: “the control circuitry is further configured to perform a line-of-sight analysis on the user based on sensing data related to the user ([0092]: “The user information acquisition unit 114 acquires information regarding a user in the periphery of the information processing apparatus 100-2 (hereinafter also referred to as user information).  Specifically, the user information includes information indicating the position of the user (hereinafter also referred to as user position information).  The user information acquisition unit 114 acquires the user position information”), determine a projection place visually recognizable by the user ([0092]: “The user information acquisition unit 114 acquires information regarding a user in the periphery of the information processing apparatus 100-2 (hereinafter also referred to as user information).  Specifically, the user information includes information indicating the position of the user (hereinafter also referred to as user position information).  The user information acquisition unit 114 acquires the user position information”) based on the line-of-sight analysis, and control a projector to project the message onto the determined projection place, wherein the line-of-sight analysis determines a direction in which the user is looking” ([0187]: “The output device 146 is an example of the projection unit 112 of the information processing apparatus 100 and performs an output to an apparatus, for example, a projector apparatus, a liquid crystal display (LCD) apparatus, an organic light emitting diode (OLED) apparatus, or a lamp”).

Claims 9-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. in view of Matsugu et al. and US Patent Application Publication No. 20180107445 (Ohmura).
	Claims 9-13 are ultimately dependent upon claim 1. As discussed above, claim 1 is disclosed by the combination of Kasai et al. and Matsugu et al.  Thus, those limitations of claim 1 that are recited in claims 9-13 are also disclosed by the combination of Kasai et al. and  Matsugu et al.  
	However, the combination of Kasai et al. and Matsugu et al. does not clearly disclose the remaining limitations of the claims.  To that end regarding claim 9, Ohmura discloses: “the control circuitry (FIG. 7: 100, 10j) is further configured to not perform message presentation to the user, according to content of the message, even when the user has been determined to be in the situation where a message can be accepted” ([0105]: “the output control unit 10j determines whether notification is possible in accordance with the type of the notification and a current environment (Step S218).  For example, in the case where the notification type is Private, the output control unit 10j determines that the notification is impossible when there is a plurality of users around the device, and determines that the notification is possible when there is only a target user around the device.  Alternatively, in the case where the notification type is Public, the output control unit 10j determines that the notification is possible even when there are a plurality of users around the device”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Kasai et al and Matsugu et al. with the invention of Ohmura in order to not perform message presentation in a Private environment (e.g., see Ohmura @ [0105]).
	With respect to claim 10, Ohmura discloses: ”the control circuitry (FIG. 7: 100, 10j) is further configured to perform message presentation to the user when the content of the message matches a state of the user, and controls to not perform message presentation to the user when the content of the message does not match the state of the user” ([0105]: “the output control unit 10j determines whether notification is possible in accordance with the type of the notification and a current environment (Step S218).  For example, in the case where the notification type is Private, the output control unit 10j determines that the notification is impossible when there is a plurality of users around the device, and determines that the notification is possible when there is only a target user around the device.  Alternatively, in the case where the notification type is Public, the output control unit 10j determines that the notification is possible even when there are a plurality of users around the device”).
	Regarding claim 11, Ohmura discloses when the user is determined to be not in the situation where a message can be accepted, the control circuitry is further configured to present a control guide ([0111]: “FIG. 9B, the information processing device 1a issues the notification only to a specific group such as the parents group”) for bringing the situation of the user into a situation where a message can be accepted” ([0111]: “Specifically, for example, the information processing device 1a draws users in the specific group near the information processing device 1a”; “By drawing the notification target users in the 
specific group near the information processing device 1a, it is possible to keep the secret of the notification information”).
	With respect to claim 12, Ohmura discloses: “the control guide presented by the control circuitry is an image or a sound that is aimed to change at least one of a noise situation around the user, the biological information of the user, the facial expression of the user, or motion information of the user” ([0116]: “showing specific light (color, blinking pattern, or the like) indicating the users in the specific group by display or projection”; [0117]: “outputting a sound effect (SE) or BGM corresponding to the specific group such that the users realize the notification”; [0119]: “vibrating devices (such as smartphones and wearable terminals) held by the respective users in the specific group such that the users realize the notification”).
	Regarding claim 13, Ohmura discloses: “the control circuitry is further configured to present a control guide ([0111]: “FIG. 9B, the information processing device 1a issues the notification only to a specific group such as the parents group”)  to make the state of the user match the content of the message when the state of the user is determined to not match the content of the message” ([0105]: “the output control unit 10j determines whether notification is possible in accordance with the type of the notification and a current environment (Step S218).  For example, in the case where the notification type is Private, the output control unit 10j determines that the notification is impossible when there is a plurality of users around the device, and determines that the notification is possible when there is only a target user around the device.  Alternatively, in the case where the notification type is Public, the output control unit 10j determines that the notification is possible even when there are a plurality of users around the device”).
	Regarding claim 17, Kasai et al. discloses: “controlling, by control circuitry (FIG. 1: 120; [0095]: “a notification controlling portion 120”), presentation (FIG. 1: 130; [0095]: “a user interface portion 130”) of a message to a user (FIG. 1: 126, 134; [0097]: “a notification information display controlling portion 134 connected to a notification executing portion 126”).
	In addition, Matsugu et al. discloses: “when the user is determined, based on at least one of biological information of the user (FIG. 1: 10, 12, 13; FIG. 2: S201; [0031]: “acquiring sensing data (image, speech, and biological information data) from the image sensing unit 10, speech sensing unit 12, and biological information sensing unit 13 is executed (step S201)”) or a facial expression of the user (FIG. 1: 15, 20; FIG. 2: S202, S203; [0031]: “The image recognition unit 15 executes image recognition processes such as person detection, individual recognition, facial expression recognition, action recognition, and the like (step S202)”; “The physical/mental condition detection unit 20 executes a first estimation process of physical/mental conditions on the basis of the image recognition result of the image recognition unit 15 (step S203)”), to be in a situation where the message is can be accepted” (FIG. 1: 15, 20; FIG. 2: S206; [0031]:; “The information presentation content is determined (including a change in presentation content, and start and stop of information presentation) on the basis of the type (condition class) of the physical/mental condition and its degree (condition level) obtained by this second estimation (step S205), thus generating an information presentation control signal (step S206)”).  
	Further, (Ohmura) discloses: “a non-transitory recording medium including recording a program therein for causing a computer to function as a control unit” (FIG. 2: 17; [0055]: “The storage unit 17 stores programs for causing the respective structural elements in the information processing device 1 to function”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                  5/25/2022
Primary Examiner             AU2644